            Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19Barbara
                                                 Honorable    Page 1 J.
                                                                     of 15
                                                                        Rothstein
     Bruce K. Medeiros
     DAVIDSON BACKMAN MEDEIROS PLLC
     1550 Bank of America Financial Center
     601 West Riverside Avenue
     Spokane, Washington 99201
1    (509) 624-4600

2    Attorney for Global Credit Union

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON

6    UNI PARSONS and RYAN PARSONS,
7
                                                       No. CV-19-01762-MLP
                                         Plaintiffs,
8                                                      GLOBAL CREDIT UNION’S
             v.                                        ANSWER TO FIRST AMENDED
9
                                                       COMPLAINT FOR
10   HOW ADJUSTMENT SERVICE, INC.,                     (1) VIOLATIONS OF THE FAIR
     and GLOBAL CREDIT UNION,                          DEBT COLLECTION PRACTICES
11                                                     ACT;
                                      Defendants.      (2) VIOLATIONS OF THE
12
                                                       WASHINGTON CONSUMER
13   GLOBAL CREDIT UNION,                              PROTECTION ACT; AND
                                                       (3) VIOLATIONS OF THE
14                           Cross-claim Plaintiff,    UNIFORM COMMERCIAL CODE
15
             v.                                        WITH COUNTERCLAIM AGAINST
16                                                     UNI PARSONS AND
     HOW ADJUSTMENT SERVICE, INC.,
17                                                     WITH CROSS-CLAIM AGAINST
18                       Cross-claim Defendant.        HOW ADJUSTMENT SERVICE,
                                                       INC.
19

20
             Defendant Global Credit Union (“Global”), by and through its counsel Bruce
21
     K. Medeiros of Davidson Backman Medeiros PLLC, answers Plaintiffs’, Uni and
22

23
     Ryan Parsons, First Amended Complaint for (1) Violations of the Fair Debt

24   Collection Practices Act; (2) Violations of the Washington Consumer Protection
25

                                                            DAVIDSON BACKMAN MEDEIROS
     Page 1                                                          ATTORNEYS AT LAW
     Answer to Amended Complaint with                          A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                            1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                        601 WEST RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   FACSIMILE: (509) 623-1660
                                                                        (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 2 of 15




1    Act; and (3) Violations of the Uniform Commercial Code (“Amended Complaint”)
2
     as follows:
3
                                 [ALLEGED] OPERATIVE FACTS
4

5
             1.      Admit that Plaintiff Uni Parsons purchased a 2016 Ford Fusion

6    (“Vehicle”) from Maxx Autos Plus (“Seller”) in Puyallup, Washington and that
7    Plaintiff and Seller entered into a “Retail Installment Sale Contract Simple
8
     Finance Charge” (“Contract”). Admit that the Seller assigned the Contract to
9
     Global. The remaining allegations of paragraph 1 are denied. Also denied to the
10

11   extent that the allegations of paragraph 1 set forth legal conclusions to which no

12   response is required, but to the extent a response is required, such allegations
13
     are denied, and to the extent that such allegations seek to characterize the
14
     provisions of a document that speaks for itself and must be read as a whole.
15

16           2.      Admit that Plaintiff Uni Parsons defaulted on her obligations under

17   the Contract by failing to make the required payments when due, and Global
18
     retained How Adjustment Service, Inc. (“How Adjustment”) as an independent
19
     contractor to locate and repossess the Vehicle in accordance with applicable law.
20
             3.      Global lacks sufficient knowledge and information to form a belief as
21

22   to the truth of the allegations of paragraph 3, and therefore denies the same.

23           4.      Global lacks sufficient knowledge and information to form a belief as
24
     to the truth of the allegations of paragraph 4, and therefore denies the same.
25

                                                             DAVIDSON BACKMAN MEDEIROS
     Page 2                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                            A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                              1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                          601 WEST RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     FACSIMILE: (509) 623-1660
                                                                          (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 3 of 15




1            5.      Global lacks sufficient knowledge and information to form a belief as
2
     to the truth of the allegations of paragraph 5, and therefore denies the same.
3
     Also denied to the extent that the allegations of paragraph 5 set forth legal
4

5
     conclusions to which no response is required, but to the extent a response is

6    required, such allegations are denied.
7                                  JURISDICTION AND VENUE
8
             6.      Admit that this Court could have jurisdiction if it is determined that
9
     the Plaintiffs actually have a claim upon which relief can be granted that falls
10

11   under the jurisdiction and venue of this Court, which is not certain at this point.

12   The remaining allegations of paragraph 6 are denied.
13
             7.      Admit that venue would be proper in this Court if it is determined
14
     that the Plaintiffs actually have a claim upon which relief can be granted that
15

16   falls under the jurisdiction and venue of this Court, which is not certain at this

17   point. The remaining allegations of paragraph 7 are denied.
18
                                             PARTIES
19
             8.      Global lacks sufficient knowledge and information to form a belief as
20
     to the truth of the allegations of paragraph 8, and therefore denies the same.
21

22           9.      Global lacks sufficient knowledge and information to form a belief as

23   to the truth of the allegations of paragraph 9, and therefore denies the same.
24
             10.     Admit.
25

                                                              DAVIDSON BACKMAN MEDEIROS
     Page 3                                                             ATTORNEYS AT LAW
     Answer to Amended Complaint with                             A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                               1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                           601 WEST RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      FACSIMILE: (509) 623-1660
                                                                           (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 4 of 15




1            11.     Global lacks sufficient knowledge and information to form a belief as
2
     to the truth of the allegations of paragraph 11, and therefore denies the same.
3
                           [ALLEGED] FIRST CAUSE OF ACTION
4      (By All Plaintiffs Against Defendant How Adjustment for Violations of the
5
              Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.)

6            12.     Global incorporate its responses to the preceding paragraphs and
7    allegations as if fully set forth herein.
8
             13.     Deny. Also denied to the extent that the allegations of paragraph 13
9
     set forth legal conclusions to which no response is required, but to the extent a
10

11   response is required, such allegations are denied.

12           14.     Deny. Also denied to the extent that the allegations of paragraph 14
13
     set forth legal conclusions to which no response is required, but to the extent a
14
     response is required, such allegations are denied.
15

16           15.     Deny. Also denied to the extent that the allegations of paragraph 15

17   set forth legal conclusions to which no response is required, but to the extent a
18
     response is required, such allegations are denied.
19
             16.     Deny. Also denied to the extent that the allegations of paragraph 16
20
     set forth legal conclusions to which no response is required, but to the extent a
21

22   response is required, such allegations are denied.

23           17.     Deny. Also denied to the extent that the allegations of paragraph 17
24
     set forth legal conclusions to which no response is required, but to the extent a
25

                                                             DAVIDSON BACKMAN MEDEIROS
     Page 4                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                            A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                              1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                          601 WEST RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     FACSIMILE: (509) 623-1660
                                                                          (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 5 of 15




1    response is required, such allegations are denied.
2
             18.     Deny. Also denied to the extent that the allegations of paragraph 18
3
     set forth legal conclusions to which no response is required, but to the extent a
4

5
     response is required, such allegations are denied.

6                          [ALLEGED] SECOND CAUSE OF ACTION
        (By All Plaintiffs Against All Defendants for Violations of the Washington
7                   Consumer Protection Act, RCW § 19.86.910 et seq)
8
             19.     Global incorporate its responses to the preceding paragraphs and
9
     allegations as if fully set forth herein.
10

11           20.     Deny. Also denied to the extent that the allegations of paragraph 20

12   set forth legal conclusions to which no response is required, but to the extent a
13
     response is required, such allegations are denied.
14
             21.     Deny. Also denied to the extent that the allegations of paragraph 21
15

16   set forth legal conclusions to which no response is required, but to the extent a

17   response is required, such allegations are denied.
18
             22.     Global lacks sufficient knowledge and information to form a belief as
19
     to the truth of the allegations of paragraph 22, and therefore denies the same.
20
     Also denied to the extent that the allegations of paragraph 22 set forth legal
21

22   conclusions to which no response is required, but to the extent a response is

23   required, such allegations are denied.
24
             23.     Deny. Also denied to the extent that the allegations of paragraph 23
25

                                                             DAVIDSON BACKMAN MEDEIROS
     Page 5                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                            A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                              1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                          601 WEST RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     FACSIMILE: (509) 623-1660
                                                                          (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 6 of 15




1    set forth legal conclusions to which no response is required, but to the extent a
2
     response is required, such allegations are denied.
3
                           [ALLEGED] THIRD CAUSE OF ACTION
4         (By Plaintiff Uni Parsons Against Defendant GCU for Violations of the
5
                                Uniform Commercial Code)

6            24.     Global incorporate its responses to the preceding paragraphs and
7    allegations as if fully set forth herein.
8
             25.     Deny. Also denied to the extent that the allegations of paragraph 25
9
     set forth legal conclusions to which no response is required, but to the extent a
10

11   response is required, such allegations are denied.

12           26.     Deny. Also denied to the extent that the allegations of paragraph 26
13
     set forth legal conclusions to which no response is required, but to the extent a
14
     response is required, such allegations are denied.
15

16           27.     Deny. Also denied to the extent that the allegations of paragraph 27

17   set forth legal conclusions to which no response is required, but to the extent a
18
     response is required, such allegations are denied.
19
                               [PLAINTIFFS’] PRAYER FOR RELIEF
20
             1.-7. Denied.
21

22                           [PLAINTIFFS’] DEMAND FOR JURY TRIAL

23           Global does not demand a trial by jury.
24

25

                                                            DAVIDSON BACKMAN MEDEIROS
     Page 6                                                           ATTORNEYS AT LAW
     Answer to Amended Complaint with                           A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                             1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                         601 WEST RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    FACSIMILE: (509) 623-1660
                                                                         (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 7 of 15




1                             GLOBAL’S AFFIRMATIVE DEFENSES
2
             WHEREFORE, having fully answered the Amended Complaint, Global
3
     pleads the following separate and distinct affirmative defenses:
4

5
             1.      Except as specifically admitted or stated herein, Global denies each

6    and every allegation contained in the Amended Complaint.
7            2.      The Plaintiffs have failed to mitigate its damages, if any.
8
             3.      Global reserve the right to claim, if appropriate, that the Plaintiffs’
9
     claims are barred in whole or in part by applicable statutes of limitation and by
10

11   the doctrines of waiver, laches, acquiescence and/or ratification.

12           4.      Plaintiffs’ Amended Complaint fails to state a claim upon which the
13
     relief sought by Plaintiffs in its Amended Complaint could be granted.
14
             5.      There is no dispute that Plaintiff Uni Parsons defaulted on her
15

16   obligation to make the payments required by the Contract. Therefore she was in

17   default of the Contract and Global was entitled to pursue its remedies under the
18
     Contract and applicable law, including, but not limited to the recovery of the
19
     Vehicle in accordance with the Contract and applicable law. Global retained How
20
     Adjustment, as an independent contractor, to repossess the Vehicle pursuant to
21

22   applicable law and turn the Vehicle over to Global for sale pursuant to applicable

23   law. Global did not authorize or engage How Adjustment to commit any acts in
24
     breach of the peace or otherwise in violation of applicable law, as alleged by
25

                                                               DAVIDSON BACKMAN MEDEIROS
     Page 7                                                              ATTORNEYS AT LAW
     Answer to Amended Complaint with                              A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                                1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                            601 WEST RIVERSIDE AVENUE
                                                                     SPOKANE, WASHINGTON 99201
                                                                       FACSIMILE: (509) 623-1660
                                                                            (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 8 of 15




1    Plaintiffs, during the course of recovery of the Vehicle. Global did not breach the
2
     peace as alleged by Plaintiffs and Global has fully complied with applicable law as
3
     to initiating recovery of the Vehicle and disposition of its collateral. There is no
4

5
     basis in fact or applicable law for Plaintiffs to impute actions of How Adjustment

6    during the recovery of the Vehicle to Global for purposes of the Plaintiffs’ claims
7    as set forth herein. In its agreement with How Adjustment for recovery of the
8
     Vehicle, Global did not and would not instruct or authorize How Adjustment to
9
     take any actions in the course of recovering the Vehicle that could be in any way
10

11   construed as a breach of the peace, including, but not limited to the action

12   Plaintiffs claim How Adjustment took as described in the Amended Complaint. To
13
     the extent that it is found that How Adjustment violated applicable law during its
14
     repossession of the Vehicle, such actions of How Adjustment that are the basis of
15

16   such a finding were beyond the scope of the terms of Global’s agreement with

17   How Adjustment for recovery of the Vehicle and Global is not liable to Plaintiffs
18
     for any damages resulting from such conduct of How Adjustment. It is also likely
19
     that the alleged actions of How Adjustment’s employee(s) in conducting the
20
     repossession of the Vehicle, as described by Plaintiffs in the Amended Complaint
21

22   would be found to be Ultra Vires as to How Adjustment and its operating

23   guidelines.
24
             6.      Global is not a “debt collector” as that term is defined in 15 U.S.C.
25

                                                              DAVIDSON BACKMAN MEDEIROS
     Page 8                                                             ATTORNEYS AT LAW
     Answer to Amended Complaint with                             A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                               1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                           601 WEST RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      FACSIMILE: (509) 623-1660
                                                                           (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 9 of 15




1    Section 1692a.
2
             7.      Global is entitled to a setoff for any amounts owed to Global by
3
     Plaintiff Uni Parsons under the Contract, or any other agreements and applicable
4

5
     law.

6            8.      Discovery is continuing in this matter and may disclose the existence
7    of facts supporting further and/or additional affirmative defenses or claims.
8
     Global reserves the right to seek leave of Court to amend its answer and
9
     affirmative defenses and to raise such additional affirmative defenses and/or
10

11   avoidances, and/or counterclaims, and/or third party claims as may be

12   established during discovery and by the evidence in this case.
13
              GLOBAL’S COUNTERCLAIM AGAINST PLAINTIFF UNI PARSONS
14
             Global Credit Union, as Counterclaim Plaintiff hereby asserts the following
15

16   counterclaim against Uni Parsons as the Counterclaim Defendant and, in support

17   thereof, respectfully alleges as follows:
18
                             I.   PARTIES, JURISDICTION, AND VENUE
19
             1.1     Counterclaim Plaintiff Global. At all times material hereto, Global
20
     has been and is a credit union organized and existing pursuant to the laws of the
21

22   United States of America and the State of Washington, having paid all annual

23   license fees and dues required by law. Global’s principal place of business is in
24
     Spokane County, Washington.
25

                                                             DAVIDSON BACKMAN MEDEIROS
     Page 9                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                            A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                              1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                          601 WEST RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     FACSIMILE: (509) 623-1660
                                                                          (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 10 of 15




1            1.2     Counterclaim Defendant Uni Parsons. Uni Parsons is a natural
2
     person over the age of 18 years and is a resident of Puyallup, Washington and
3
     has appeared in this matter.
4

5
             1.3     This Court has supplemental jurisdiction over the counterclaim of

6    Global against Uni Parsons, as set forth herein pursuant to 28 U.S.C. § 1367.
7
     Venue in this Court is proper because a substantial part of the events or
8
     omissions giving rise to the counterclaim of Global occurred within territorial
9
     limits of this Court and based upon the residency of Uni Parsons and the terms of
10

11   the agreements between Global and Uni Parsons.

12                       II.   GLOBAL’S FIRST CAUSE OF ACTION
13
                    Complaint for Money Due Against Plaintiff Uni Parsons

14           2.1     Global realleges and incorporates by reference its Answer to the
15
     Amended Complaint as if set forth fully herein.
16
             2.2     The Contract provided for Uni Parsons to make monthly payments to
17
     Global of $280.82 on or before the last day of each month, absent default. Uni
18

19   Parsons defaulted on her obligations under the Contract, including failing to

20   make the required payments when due.
21
             2.3     After recovery of the Vehicle, liquidation of the Vehicle and
22
     application of the net proceeds from liquidation of the Vehicle, in accordance with
23

24   the Contract and applicable law, the remaining amount due to Global from Uni

25

                                                              DAVIDSON BACKMAN MEDEIROS
     Page 10                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                             A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                               1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                           601 WEST RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      FACSIMILE: (509) 623-1660
                                                                           (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 11 of 15




1    Parsons under the Contract is $7,589.62.
2
      GLOBAL’S PRAYER FOR RELIEF AGAINST PLAINTIFF UNI PARSONS ON ITS
3                             COUNTERCLAIM

4            WHEREFORE, having answered the Amended Complaint and set forth its
5
     affirmative defenses and counterclaim thereto, Global prays for judgment against
6
     the Plaintiffs granting the following relief:
7

8            1.      That the Plaintiffs take nothing on their Amended Complaint and that

9    all relief sought therein be denied and this case be dismissed with prejudice.
10
             2.      That Global have judgment against the Plaintiff Uni Parsons for the
11
     sum of $7,589.62, together with post-judgment interest thereon at the Contract
12
     rate or applicable statutory rate.
13

14           3.      Awarding Global its reasonable attorney’s fees, costs, and expenses

15   on any basis as allowed by the Contract, law, equity, or otherwise.
16
             4.      Awarding such other relief to Global as the Court deems just,
17
     necessary, equitable, and/or proper.
18

19         GLOBAL’S CROSS-CLAIM AGAINST DEFENDANT HOW ADJUSTMENT

20           Global hereby asserts the following cross-claim against Defendant How
21
     Adjustment and, in support thereof, respectfully alleges as follows:
22
                             III.   PARTIES, JURISDICTION, AND VENUE
23

24
             3.1     Cross-claim Plaintiff Global. At all times material hereto, Global has

25

                                                             DAVIDSON BACKMAN MEDEIROS
     Page 11                                                           ATTORNEYS AT LAW
     Answer to Amended Complaint with                            A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                              1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                          601 WEST RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     FACSIMILE: (509) 623-1660
                                                                          (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 12 of 15




1    been and is a credit union organized and existing pursuant to the laws of the
2
     United States of America and the State of Washington, having paid all annual
3
     license fees and dues required by law. Global’s principal place of business is in
4

5
     Spokane County, Washington.

6            3.2     Cross-claim Defendant How Adjustment. At all times material
7    hereto, How Adjustment is a Washington corporation with headquarters in
8
     Bellevue, Washington.
9
             3.3     This Court has supplemental jurisdiction over the cross-claims of
10

11   Global against How Adjustment, as set forth herein pursuant to 28 U.S.C. Section

12   1367. Venue in this Court is proper because a substantial part of the events or
13
     omissions giving rise to the cross-claims of Global occurred within territorial
14
     limits of this Court and based upon the principal place of business of How
15

16   Adjustment.

17                         IV.   GLOBAL’S FIRST CAUSE OF ACTION
                         Against Cross-claim Defendant How Adjustment
18

19           4.1     Global realleges and incorporates by reference its Answer to the

20   Amended Complaint as if set forth fully herein.
21
             4.2     On or about August 8, 2016, Cross-claim Plaintiff, Global, entered
22
     into a Repossession Management Services Agreement with How Adjustment (the
23

24
     “Repossession Agreement”).

25

                                                            DAVIDSON BACKMAN MEDEIROS
     Page 12                                                          ATTORNEYS AT LAW
     Answer to Amended Complaint with                           A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                             1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                         601 WEST RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    FACSIMILE: (509) 623-1660
                                                                         (509) 624-4600
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 13 of 15




1            4.3     Pursuant to the Repossession Agreement How Adjustment agreed to
2
     “indemnify and save Global Credit Union and save harmless from and against any
3
     and all claims, damages, losses and actions including court costs, reasonable
4

5
     attorney fees and other expenses of litigation, resulting from or arising out of this

6    account … .”
7            4.4     To the extent Plaintiffs are awarded any relief as to Global on their
8
     claims set forth in the Amended Complaint, any and all damages awarded to the
9
     Plaintiffs against Global would be the result of the conduct of How Adjustment as
10

11   described in the Amended Complaint, and Global would be entitled to the

12   recovery of a judgment against How Adjustment in the equivalent amount of such
13
     damages based on the indemnification provision in the Repossession Agreement,
14
     and on any other applicable law.
15

16             GLOBAL’S PRAYER FOR RELIEF AGAINST HOW ADJUSTMENT

17           WHEREFORE, Cross-claim Plaintiff Global prays for judgment as follows:
18
             1.      For judgment against How Adjustment in favor to Global, in an
19
     amount to be proven at trial, but no less than the amount of any damages
20
     awarded to Plaintiffs against Global, including any attorney’s fees and costs
21

22   awarded to Plaintiffs against Global.

23           2.      For an award of Global’s reasonable costs, expenses and attorney
24
     fees incurred as to its defense of Plaintiffs’ claims and as to the recovery of
25

                                                              DAVIDSON BACKMAN MEDEIROS
     Page 13                                                            ATTORNEYS AT LAW
     Answer to Amended Complaint with                             A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                               1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                           601 WEST RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      FACSIMILE: (509) 623-1660
                                                                           (509) 624-4600
Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 14 of 15
              Case 2:19-cv-01762-BJR Document 13 Filed 12/06/19 Page 15 of 15




1                                DECLARATION OF SERVICE
2
             I hereby declare that on December 6, 2019 I electronically filed the
3
     foregoing with the Clerk of the Court using the CM/ECF system which will send
4    notification of such filing to the following:
5            Alexander B. Trueblood
             Trueblood Law Firm
6
             1700 Seventh Avenue, Suite 2100
7            Seattle, Washington 98101
             Attorneys for Uni and Ryan Parsons
8            Via email to: alec@hush.com
9
             Betsy A. Gillaspy
10           Gillaspy & Rhode, PLLC
             821 Kirkland Avenue, Suite 200
11           Kirkland, Washington 98033
12           Attorneys for How Adjustment Service, Inc.
             Via email to: bgillaspy@gillaspyrhode.com
13
             DATED this 6th day of December 2019.
14

15
                                             /s/ Tara J. Nichols
16                                          Tara J. Nichols
17

18

19

20

21

22

23

24

25

                                                           DAVIDSON BACKMAN MEDEIROS
     Page 15                                                        ATTORNEYS AT LAW
     Answer to Amended Complaint with                         A PROFESSIONAL LIMITED LIABILITY COMPANY


     Counterclaim and Crossclaim                           1550 BANK OF AMERICA FINANCIAL CENTER
     Global/Parsons/WIP.sa                                       601 WEST RIVERSIDE AVENUE
                                                                SPOKANE, WASHINGTON 99201
                                                                  FACSIMILE: (509) 623-1660
                                                                       (509) 624-4600
